SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Discovery of first oil accumulation in deep waters of the Potiguar Basin, in the State of Rio Grande do Norte Rio de Janeiro, December 17 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces the discovery of an oil accumulation on concession BM-POT-17, the first in deep waters of Potiguar Basin, in its portion located in the state of Rio Grande do Norte. The discovery was made while drilling well 1-BRSA-1205-RNS (1-RNS-158), informally known as Pitu, at a water depth of 1,731 meters and 55 km off the coast of Rio Grande do Norte state. The oil column was confirmed through log data and fluid samples, which will be characterized through laboratory analysis. The well is currently being drilled at a depth of 4,197 meters and drilling will proceed until 5,028 meters. Petrobras is the operator of the concession with 80% stake and Petrogal Brasil S.A. holds the remaining 20%. Due to the farm-out agreement, in progress, and after obtaining the approval of the National Agency of Petroleum, Natural Gas and Biofuels (ANP), BP Energy do Brazil Ltda will join the consortium and interests of the partners in the block will be: Petrobras - 40%, BP - 40% and Petrogal - 20%. The consortium will proceed with operations to complete the well drilling until the planned depth, verify the extension of the new discovery and characterize the conditions of the reservoirs. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 17, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
